Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated August 27, 1975 arid riiade after a hearing, which (1) revoked petitioner’s special on-premises liquor license and (2) imposed a $1,000 bond claim. Determination confirmed and proceeding dismissed on the merits, with costs. There was substantial evidence to support the finding that petitioner suffered or permitted the licensed premises to become disorderly by suffering or permitting the traffic of narcotics therein. Hopkins, Acting P. J., Martuscello, Damiani, Christ and Hawkins, JJ., concur.